DETAILED ACTION
This action is in reply to papers filed 6/26/2020. Claims 1-4 are pending and examined herein.

Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20210071147A1, Published 3/11/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 of instant application is copied below, in full. 

    PNG
    media_image1.png
    241
    922
    media_image1.png
    Greyscale


At issue here is that on line 3, the claim recites the storage elasticity at 100°C is 1.0 x 104 Pa or more and 1.0 x 108 Pa or less. How can a single parameter (storage elasticity at 100°C) have two values- 1.0 x 104 Pa or more AND 1.0 x 108 Pa or less. Even if Applicant’s intent is to state that the value of the storage elasticity at 100°C lies within 1.0 x 104 Pa and more and 1.0 x 108 Pa or less, wherein 1.0 x 104 Pa constitutes the lowest limit of the range of the storage elasticity at 100°C, the metes and bounds of this recitation would remain unclear. This is because a value of 1.0 x 108 Pa or less contains values that are less than 1.0 x 104 Pa- the lowest limit of the range.  Note that the ratio between the storage elasticity at 25 ̊ C and 100 ̊C is problematic for the same reason. That is, 1.0 x 101 Pa constitutes the lowest limit of the range of the ratio between the storage elasticity at 25 ̊ C and 100 ̊C. However, a value of 1.0 x 105 Pa or less contains values that are less than 1.0 x 101 Pa- the lowest limit of the range.
Appropriate correction is required. Note that claims 2-4 are included in this rejection as they depend from claim 1 and fail to clarify the issue set forth above. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Tazaki et al. (PgPub US20110318829, Published 12/29/2011) in view of Hara (JP2010091689A, Published 4/22/2010) and Miyabayashi et al. (PgPub US20050164377A1, Published 7/28/2005).

Tazaki et al. teach a stem cell (Pg. 1, para. 16) culture chamber (as in claim 4) and a cell culture method that are capable of effectively constructing an intercellular network in a culture space. Tazaki teaches the stem cell culture chamber has a concave-convex pattern, i.e., a plurality of microchambers or culture spaces formed therein. The width and height of side walls (convex portions) for partitioning the microchambers are optimized, thereby making it possible to culture cells exclusively within the microchambers and construct an intercellular network effectively (Pg. 2, para. 37). Tazaki teaches the cell culture chamber is formed of synthetic resin (as in claim 1, in-part) (Pg.3, para. 54).   
However, Tazaki et al. fails to teach the synthetic resin has a storage elasticity at 100°C of 1.0 x 104 Pa or more and 1.0 x 108 Pa or less, and a ratio between the storage elasticity at 25°C and the storage elasticity at 100°C ((storage elasticity at 25°C)/(storage elasticity at 100°C)) of 1.0 X 101 or more and 1.0 X 105 or less (as further in claim 1).
Hara teaches a base comprising a resin material having a surface. Hara teaches the storage elastic modulus of the resin at 25° C is 500 MPa or more. Furthermore, Hara teaches claim 1), which reads on the limitation 1.0 x 108 Pa or less (Pg. 2, bottom half). A ratio between the storage elasticity at 25°C and the storage elasticity at 100°C, in this case, would be ~16 MPa (500 MPa/30 MPa) which reads on the limitation 1.0 X 101 Pa or more. Hara adds that this ratio prevents the base resin material from cracking or distorting due to changes in temperature and humidity (para. bridging Pg. 1 and Pg. 2). Continuing, Hara teaches this allow the choice of a surface shape to be determined by its intended use and not be limited by a propensity of the material covering the surface to crack (Pg. 2, middle of paragraph).
However, neither Tazaki nor Hara teach synthetic resin is a polyvinyl acetal resin (as in claim 2) or that the stem cell is a pluripotent stem cell (as in claim 3). 
Before the effective filing date of the claimed invention, Miyabayashi et al. taught a culture base material for maintaining pluripotent embryonic stem cells (as in claim 3) in an undifferentiated state (Pg. 2, para. 12). Miyabayashi teaches the base material is made of an organic polymer material such as polyvinyl acetal (as in claim 2). Miyabayashi teaches an advantage to organic polymer materials is their excellent processability, such as cutting (Pg. 3, para. 44). 
The combination of prior art cited above in all rejections under 35 U.S.C.103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for  
In the present situation, rationales A and G are applicable.  At the time of invention, it would have been prima facie obvious to an artisan of ordinary skill to combine the teachings of    
Tazaki et al., wherein Tazaki teaches a method of culturing stem cells in a cell culture chamber formed of synthetic resin, with the teachings of Hara et al., wherein Hara teaches a resin having an elastic modulus ratio that prevents the base resin material from cracking or distorting, with the teachings of Miyabayashi et al., wherein Miyabayashi teaches pluripotent stem cells maintained an undifferentiated cell type when cultured on polyvinyl acetal resin, with a reasonable expectation of arriving at the claimed invention. 
That is, one of ordinary skill in the art would have found it prima facie obvious to use the polyvinyl acetal resin of Miyabayashi wherein, as taught by Hara, said resin has an elastic modulus ratio that prevents cracking or distortion, as a base material for the cell culture chamber of Tazaki for the purposes of maintaining the pluripotent stem cells of Miyabayashi in 
Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR. 
Therefore, the claimed invention, as a whole, was clearly prima facie obvious.

Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.


			       Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras Jr. can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
 
	
	/TITILAYO MOLOYE/             Primary Examiner, Art Unit 1632